Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites that “the wastewater enters the crystallization reactor in an untreated state.” No support is found for said limitation as the term “untreated” is never used in Applicant’s specification. As such, no support is found for said limitation as it provides a limitation that was never described in the specification in such a way as to reasonably convey that the stream entering the crystallizing reactor was in an untreated state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8, 10-13, 15, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Sharma et al. (US 2017/0233301).
Regarding claim 1, Vuong teaches a method for treating gasification wastewater comprising gasifying a carbon bearing feedstock wherein wastewater (170) is generated (Fig. 1 and [0014]), sending the wastewater stream to a crystallizing reactor (108), feeding a first chemical into the crystallizing reactor (156), evaporating water from the wastewater into water vapor (“further evaporates water”), condensing the water vapor to form distillate water (distillate stream 134), precipitating/crystallizing the dissolved solids to form suspended solids, and dewatering the suspended solids (109) (Fig. 2 and [0025]-[0027]).
It is noted that Vuong does not explicitly state that a condensing step is performed in order to produce the distillate stream. However, the crystallizing reactor (108) functions by evaporating water and a distillate stream is formed, wherein the distillate is held in a storage tank ([0025]). Distillate is water stream and as such, a condensing step would be inherent in order to form distillate. As Vuong does not explicitly state a condensing step is performed, one could argue that Vuong does not anticipate the condensing step as claimed. However, one skilled in the art would have found it obvious to perform a condensing step in order to provide distillate water that can be stored in a tank. 
Vuong teaches that lime is added but fails to teach the exact form (limestone or hydrated lime) lime is being added as. Sharma teaches that lime is usually added as lime/slaked lime (hydrated lime)/limestone (0066]). One skilled in the art would have found it obvious to add lime in whatever form is convenient and affordable. One skilled in the art would have found it obvious add lime in hydrated lime or limestone form as it is a known way to add lime in order to treat a wastewater stream. 
Regarding claim 3, it is submitted that if lime or a calcium based reagent is added, the resulting formate formed would be calcium formate due to the addition of calcium. This is consistent with Applicant’s specification page 8.
Regarding claim 4, Vuong teaches that lime or calcium based reagents are added ([0020]). As lime/calcium based reagents would react the same as limestone/hydrated lime, one skilled in the art would expect the effect of adding lime (more easily precipitate/lower solubility points) to be the same, even if not explicitly stated. 
Regarding claim 5, Vuong teaches a chemical reactor upstream of the crystallizing reactor that adds a second chemical for water conditioning (102) ([0020]).
Regarding claim 8, Vuong teaches that the evaporating step can be accomplished via forced-circulation evaporation ([0026]).
Regarding claim 10, Vuong teaches that the evaporating step can be driven via mechanical vapor compression ([0025]).
Regarding claim 11, Vuong teaches that the dewatering is performed via a centrifuge ([0018]).
Regarding claim 12, it is submitted that lime is a highly alkaline reagent and would adjust the pH of the wastewater stream. 
Regarding claims 13 and 15, Vuong teaches a water treatment step (clarification 102 or filtration 104) upstream of the crystallizing reactor ([0018]-[0020]).
Regarding claim 18, Vuong teaches that the evaporating step is driven by a hot fluid, such as steam ([0025]).
Regarding claim 20, Vuong teaches using an ammonia stripper as claimed but fails to teach the column being operated at a basic pH. However, Vuong teaches that alkaline chemicals are added and that the pH of the wastewater can be controlled ([0020] and [0025]). As such, providing a basic wastewater is merely optimizing the amount of lime being added. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Kumar et al. (US 2015/0329399).
Regarding claim 6, Vuong teaches that an ammonia stripper is used with a gas (steam) being introduced in order to perform the stripping ([0023]). Vuong fails to explicitly state that the gas and the wastewater flows countercurrent. Kumar teaches an ammonia stripper that uses a gas where the wastewater being treated flows countercurrent to the gas (Fig. 3 and [0061]). As Vuong is silent on the details of the ammonia stripper, it would have been obvious to look to the art for ammonia strippers that also use gas for examples of the specific structure of the stripper. As such, one skilled in the art would have found it obvious to use the Kumar stripper as it is a known and used ammonia stripper at the time of invention and one skilled in the art would have a reasonable expectation of success in doing so. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Sharma et al. (US 2017/0233301) and further in view of Mack (US 2019/0099689).
Regarding claim 7, Vuong fails to teach preheating the wastewater with the distillate water. Mack teaches preheating an incoming feed stream with the distillate in order to save energy costs (abstract). As such, one skilled in the art would have found it obvious to preheat the incoming feed stream in order to save energy costs on heating. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Sharma et al. (US 2017/0233301) and further in view of Chidambaran et al. (US 2015/0315055).
Regarding claim 9, Vuong fails to teach using a multiple-effect evaporation unit.  Chidambaran teaches that common evaporators include forced circulation evaporators or multiple-effect evaporators. As Chidambaran teaches the equivalency of the different type of evaporators in the field of water treatment, one skilled in the art would have found it obvious to use the multiple effect evaporator instead of the forced circulation evaporator in Vuong with a reasonable expectation of success in doing so. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Sharma et al. (US 2017/0233301) and further in view of Wrubel (US 2015/0321924).
Regarding claim 14, Vuong teaches that the wastewater is filtered but fails to teach the specific type of filtration being performed. Wrubel teaches that common wastewater treatment processes include evaporation, crystallization, and ultrafiltration ([0075]). As such, one skilled in the art would have found it obvious to have the filtration step in Vuong be an ultrafiltration step as ultrafiltration is used with evaporation and crystallizing. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Sharma et al. (US 2017/0233301) and further in view of Mandigo et al. (US 2015/0000914).
Regarding claim 16, Vuong teaches that water is added (22) to the gasification process, but fails to teach the water being the distillate. Mandigo teaches that distillate can be recycled to upstream processes in order to reduce the use of fresh water (claim 1). As such, one skilled in the art would have found it obvious to recycle the distillate as the water needed in the gasification process in order to reduce the need for fresh water. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Sharma et al. (US 2017/0233301) and further in view of Donais et al. (US 2018/0162760).
Regarding claim 17, Vuong teaches that waste solids are produced during the gasification/boiler process ([0014). Vuong fails to teach using a slip stream from the crystallizing reactor to blend with ash or other waste products. Donais teaches that it is known to combine water to cool and transport ash from a boiler system ([0002]). Vuong teaches that water from the crystallizing reactor can be recycled or stored (Fig. 2). As such, one skilled in the art would have found it obvious to use the water from the crystallizing reactor as water to cool and transport the solids formed during the gasification process.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Sharma et al. (US 2017/0233301) and further in view of Risse et al. (US 2017/0157528).
Regarding claim 19, Vuong fails to teach the crystallizing reactor being operated under a vacuum. Risse teaches that vacuum pump is commonly used in an evaporative crystallization process ([0079]). As such, one skilled in the art would include a vacuum pump in order to operate the crystallizing reactor under a vacuum thereby allowing for crystallization. 

Claim 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2010/0089740) in view of Yaoqi (US 2017/0174541).
Regarding claim 21, Vuong teaches a method for treating gasification wastewater comprising gasifying a carbon bearing feedstock wherein wastewater (170) is generated ( [0014]), sending the wastewater stream to a crystallizing reactor/softening unit (102) in the form of greywater that does not teach treatment steps being performed prior to the crystallizing reactor/softening unit (untreated), feeding a first chemical into the crystallizing reactor (152), evaporating water from the wastewater into water vapor (“further evaporates water”), condensing the water vapor to form distillate water (distillate stream 134), precipitating/crystallizing the dissolved solids to form suspended solids, and dewatering the suspended solids (109) (Fig. 2 and [0025]-[0027]).
Examiner is using Applicant’s specification to define what a crystallizing reactor is. [0050]-[0055] states that the crystallizing reactor is where calcium salts are precipitated via the addition of a caustic, such as lime. In this case, Vuong teaches that a lime caustic is added ([0020]) and solids are removed but is wholly silent on whether precipitation occurs based on the addition of lime during the softening step. Yaoqi teaches that in treating a same/similar stream of a carbon based gasification wastewater, lime is added and precipitation of calcium salts occurs ([0008]). As such, one skilled in the art would have found that the in the softening step, lime is added and the same precipitation of calcium salts occur, or it would have been obvious to expect such results as the same steps should result in the same outcome even if not explicitly stated. Therefore, the softening unit (102) can be considered a crystallizing reactor based on Applicant’s own use of the term and the expected results of adding lime to a carbon based gasification wastewater stream. 
It is noted that Vuong does not explicitly state that a condensing step is performed in order to produce the distillate stream. However, the crystallizing reactor (108) functions by evaporating water and a distillate stream is formed, wherein the distillate is held in a storage tank ([0025]). Distillate is water stream and as such, a condensing step would be inherent in order to form distillate. As Vuong does not explicitly state a condensing step is performed, one could argue that Vuong does not anticipate the condensing step as claimed. However, one skilled in the art would have found it obvious to perform a condensing step in order to provide distillate water that can be stored in a tank. 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. Applicant argues that Vuong does not teach addition of lime to the crystallization reactor. Examiner respectfully disagrees. Fig. 2 clearly shows that stream 156 is added to crystallizer 108 and that stream 156can be a caustic. Lime is a caustic and is clearly outlined as from the same chemical source 84 in [0020]. As such, one skilled in the art would have found the generic caustic to include specific caustics already mentioned in Vuong, such as lime.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777